337 F.2d 404
Lovie WESTBROOK, Appellant,v.J. M. EVANS, Successor-Trustee of James Emmett Westbrook and Mildred M. Westbrook, Bankrupts, Appellee.
No. 17612.
United States Court of Appeals Eighth Circuit.
October 19, 1964.

J. B. Milham and Gladys M. Cummins, Benton, Ark., for appellant.
D. D. Panich, Little Rock, Ark., for appellee.
Before MATTHES and RIDGE, Circuit Judges, and HANSON, District Judge.
PER CURIAM.


1
In this bankruptcy proceeding, the sole question that was litigated below is whether appellant, mother of bankrupt James Emmett Westbrook, took possession of the property described in her chattel mortgage prior to the date of the bankruptcy, so that she was entitled to have her claim allowed as a secured claim against the bankrupt's estate. The Referee in Bankruptcy, after a hearing, resolved this question against the appellant, and the District Court, Judge Young, after analysis of the evidence in light of the applicable legal principles, affirmed the decision of the Referee in Bankruptcy. Judge Young's soundly reasoned opinion is reported, sub nom, In Re Westbrook, 228 F. Supp. 966 (1964).


2
We have carefully reviewed the record, the findings of the Referee in Bankruptcy and the opinion of the District Court, and have considered the contentions of appellant. We conclude the findings of the Referee, sustained by the District Court, are fully supported by the evidence and are not clearly erroneous. We therefore affirm on the basis of the opinion of the District Court.